.^posh
                                      OFFICIAL BUSINESS                    %
                                      STATE OF TEXAS          2 v& ' sSsssisaaaJKiP./E
                                                                       '^dbmuniv   I'llNKV &OWES
                                      PENALTY FOR
                                                              02 1M            $
                                      PRIVATE USE             0004279596           JAN 1 4    2015
P.O. BOX 12308, CAPITOL STATION                               MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711
                                  RE: WRs82,567s01
                                  DAVID WAYNE GRASMAN
                                  GIST UNIT s TDC # 1904902